Filed 6/23/15 P. v. Sams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                        COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----



THE PEOPLE,                                                                                  C076204

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR87609)

         v.

TRAVIS WAYNE SAMS,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436. We
shall modify the judgment and affirm as modified.
         An information charged defendant Travis Wayne Sams with two counts of
corporal punishment of a child resulting in a traumatic condition (counts 1 & 2; Pen.
Code, § 273d, subd. (a)).1 The information alleged, as to both counts, that defendant had




1   Undesignated statutory references are to the Penal Code.

                                                             1
a prior felony conviction for receiving stolen property (§ 496, subd. (a)), for which he had
served a prison term (§ 667.5, subd. (b)).
       Before jury trial, defendant admitted the prior as to each count. After trial, the
jury convicted defendant on counts 1 and 2.
       The evidence showed that on July 30, 2013, eight-year-old minor A.M. and his
six-year-old brother J.Q., who lived with their mother and defendant in Red Bluff,
California, were discovered by their father, J.Q., Sr., to be badly bruised on their buttocks
and legs. J.Q., Sr., took the boys to the local Child Protective Services (CPS) office. A
CPS worker called the police. The officer who responded to the call found the boys were
severely bruised. They told the officer they had been beaten with a studded belt. At trial,
A.M. and J.Q. testified that defendant beat them numerous times with the belt.
       The trial court sentenced defendant to an aggregate term of five years (the middle
term of four years on count 1, plus one year for the prior, with the same sentence on
count 2, to run concurrent), to be served in a split sentence (§ 1170, subd. (h)(2))—three
years in county jail followed by two years of mandatory supervision. The court awarded
defendant 270 days of presentence custody credit (135 actual days and 135 conduct
days). The court imposed a restitution fine of $600 (§ 1202.4, subd. (b)), a suspended
post release community supervision revocation fine of $400 (§ 1202.45), a court
operations assessment of $80 (§ 1465.8), and a criminal conviction assessment of $60
(Gov. Code, § 70373).
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra, 25
Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days elapsed, and
we received no communication from defendant.



                                              2
      We conclude, however, that the trial court erred in selecting the amount of the post
release community supervision revocation fine imposed under section 1202.45,
subdivision (b). Specifically, the abstract of judgment shows the revocation fine imposed
under section 1202.45 is $200 less than the restitution fine imposed under section 1202.4,
subdivision (b). The Penal Code requires the revocation fine issued under section
1202.45 to match the restitution fine issued under section 1202.4. (Pen. Code, § 1202.45
subd. (b).) Accordingly, the section 1202.45 subdivision (b) fine must be increased from
$400, to $600.


                                     DISPOSITION
      The judgment is modified to raise the amount of the fine imposed under section
1202.45, subdivision (b), to $600. The judgment is affirmed as modified. The trial court
is directed to prepare an amended abstract of judgment that shows the proper amount of
the fine, and to forward a certified copy of the amended abstract of judgment to the
Department of Corrections and Rehabilitation.




                                                 RENNER                     , J.



We concur:



HULL                       , Acting P. J.



MAURO                      , J.



                                            3